DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	New amendments have been filed on 06/04/2021 after a Non-Final dated 03/04/2021 was issued based on an RCE of 11/24/2021. The new amendments filed on 06/04/2021 indicate claims 75 and 76 are new dependent claims. However, the claims have been examined and rejected in the Non-Final of 03/04/2021. It is strongly recommended that labeling the claims must be done in a consistent manner so that effective examination can be achieved. The applicant's arguments describe that claims 1, 3, 38, 40, 49-50, 54, 56-57 and 75-76 are currently pending. However, claims 3, 40 and 50 have been canceled in the claim set of 06/04/2021. It is strongly recommended that the number of claims for examination must be carefully reviewed.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 06/04/2021.
Claims 1 and 38 have been amended.
Claims 3, 40 and 50 have been canceled.

Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 38, 49 and 75 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Miao et al. (US 2019/0081751, “Miao”). 
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
Kishiyama discloses “User Apparatus, Base Station, and Communication Method” (Title) comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for uplink signal transmission, comprising: 
receiving, by a terminal device, first information transmitted by a network device ([0067 and Fig. 7] “The user apparatus 20 monitors, for example, discovery signals that can be received so as to detect (receive) a specific discovery signal (one or 
wherein the first information is configured to indicate a target sounding signal group in multiple sounding signals ([0095] “The sounding reference signal generation unit 205 specifies identification information of a discovery signal that was received well based on measurement results obtained from discovery signals of each beam, generates a sounding reference signal” Each discovery signal and its measurement triggers a sounding reference signal. Since [0067] describes a plurality of discovery signals it is obvious that the sounding reference signal generation unit generates a plurality of sounding reference signals. Note that Kishiyama describes discovery signals triggering sounding reference signals reported back to the base station, not a sounding signal group indicated by received information. This will be discussed in view of Miao.) transmitted to the network device by the terminal device ([0072, Fig. 7 and Fig. 8] “FIG. 8 shows an image of a sounding reference signal that the user apparatus 20 transmits by each beam in step 102. In the example of FIG. 8, the user apparatus 20 transmits a sounding reference signal by each of beams 1-N.”), the target sounding signal group comprising multiple target sounding signals ([0102] “transmission means configured to transmit a plurality of uplink signals (example: sounding reference signals, PRACHs) by a plurality of antenna ports or beams”), and the first information is further used for the terminal device to determine a beam group for transmitting uplink data to the network device ([0095] “The sounding reference signal generation unit 205 a sounding reference signal that the user apparatus 20 transmits by each beam in step 102. In the example of FIG. 8, the user apparatus 20 transmits a sounding reference signal by each of beams 1-N.”), the beam group comprising multiple beams (aforementioned [0072] “each of beams 1-N”); and 
transmitting, by the terminal device, the uplink data to the network device by the beam group ([0102] “transmission means configured to transmit a plurality of uplink signals (example: sounding reference signals, PRACHs) by a plurality of antenna ports or beams”),
wherein each of the multiple target sounding signals is a sounding signal in a predefined sounding signal group ([0102] “transmission means configured to transmit a plurality of uplink signals (example: sounding reference signals, PRACHs) by a plurality of antenna ports or beams” See Fig. 5(a) and 5(b), and [0058] “FIGS. 5 (a) and 5 (b) are diagrams showing another example of mapping of a sounding reference signal. In the figured, a sounding reference signal is mapped to a resource element in which a number is described.” That is, each resource element numbered with a distinct number represents a sounding reference signal predetermined.); and the first information is configured to indicate the target sounding signal group by indicating indexes of the multiple target sounding signals in the predefined sounding signal group (See Fig. 5(a) and 5(b) for the numbers and [0058] “FIGS. 5 (a) and 5 (b) are diagrams showing another example of mapping of a sounding 
wherein transmitting, by the terminal device, the uplink data to the network device by using the beam group comprises: transmitting, by the terminal device, the uplink data to the network device by using a beam group corresponding to group of target sounding signals ([0102] “transmission means configured to transmit a plurality of uplink signals (example: sounding reference signals, PRACHs) by a plurality of antenna ports or beams”).
It is noted that while disclosing receiving information from a base station about SRS transmission, Kishiyama does not specifically teach about a sounding signal group and a beam group indicated by received information from a base station. It, however, had been known in the art before the effective date of the instant application by Miao as follows; 
the first information is configured to indicate a target sounding signal group …, and the first information is further used for the terminal device to determine a beam group ([Miao, 0110] “to receive an aperiodic SRS process configuration from the eNB, and in response thereto, to transmit a plurality of SRS instances configured in the aperiodic SRS process in a plurality of different beam sectors.”)
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Kishiyama's features by using the features of Miao in order to enable enhanced sounding reference signaling for 

Regarding claim 38, it is a terminal device corresponding to the method claim 1, except limitations “a memory” ([0091 and Fig. 11] “a control information storage unit 204”), “storing a program” ([0115] “The functional configuration of each apparatus described in the present embodiments may be a configuration realized by executing a program by a CPU (processor) in the user apparatus”); “a processor, configured to execute the program” (See aforementioned [0115]): and “a transceiver” (See Fig. 11 for 201 “Signal Transmission Unit” and 202 “Signal Reception Unit”), and is therefore rejected for similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claim 49, the terminal device of claim 38, wherein the processor is configured to execute the program to perform beamforming on the uplink data based on a beamforming weight corresponding to the beam group to obtain the beamformed uplink data ([0041] “"Reference signal is precoded" means that, in an example of transmission, a transmission signal is multiplied by a weight for each antenna port such that the reference signal is transmitted by a beam of a width.”); and the transceiver is configured to transmit the beamformed uplink signals to the network device ([0045] “the 

Regarding claim 75, the terminal device of claim 38, wherein the transceiver is configured to: transmit the uplink data by using the multiple beams in the beam group, wherein the uplink data transmitted on the multiple beams are transmitted on different time frequency resources (See Fig. 5(a) and 5(b) depicts each resource element uses a different time frequency resource for a beam.).

Claim(s) 54 and 56 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Miao et al. (US 2019/0081751, “Miao”) and further in view of Mochizuki et al. (US 2019/0021085, “Mochizuki”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
 Regarding claim 54, it is noted that while disclosing receiving a beam indication signal from a base station, Kishiyama does not specifically teach about separated beams for normal uplinks and beams for HARQ retransmission. It, however, had been known in the art at the time of instant application as shown by Mochizuki as follows; 
the terminal device of claim 38, wherein a first beam in the beam group is used for first-time transmission of the uplink data ([Kishiyama, 0080 and Fig. 7] “For the signal transmission here, a beam corresponding to the sounding 
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Zhang's features by using the features of Mochizuki in order to ensure data transmission such that “to provide a communication system capable of a stable communication operation between a base station device and a communication terminal device.” [Mochizuki, 0062].

Regarding claim 56, the terminal device of claim 38, wherein the multiple beams are multiple beams in the predefined beam group (Fig. 4 and 6 depict examples of mapped SRS beams. The mapping information is carried by the discovery signal. This indicated the beams are predefined by the base station.); the multiple beams are used for the first-time transmission of the uplink data (0080 and Fig. 7 “For the signal transmission here, a beam corresponding to the sounding reference signal identified by the identification information received with the UL grant in step 103 is used.”); and beams in the predefined beam group other than the multiple beams are used for the possible HARQ retransmission of the uplink data ([Mochizuki, 0884] “Upon receipt of the scheduling information via the target beam for the initial transmission of the uplink data 
The rational and motivation for adding this teaching of Mochizuki is the same as for claim 54. 

Claim(s) 57 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Miao et al. (US 2019/0081751, “Miao”) and further in view of Lee at al. (US 2019/0166610, “Lee”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
Regarding claim 57, it is noted that while disclosing receiving a beam indication signal from a base station, Kishiyama does not specifically teach about using different beams for different services. It, however, had been known in the art at the time of instant application as shown by Lee as follows; 
the terminal device of claim 38, wherein the
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Kishiyama's features by using the features of Lee in order to support various newly introduced services in the New Radio such that “high reliability of uplink channels/signals transmitted through analog beams of different characteristics/environments may be obtained and resources may be effectively operated or scheduled for each analog beam.” [Lee, 0021].

Claim(s) 76 rejected under 35 U.S.C. 103 as being unpatentable over Kishiyama et al. (US 2016/0352403, “Kishiyama”) in view of Miao et al. (US 2019/0081751, “Miao”) and further in view of Seol et al. (US 8,591,645, “Seol”).
Examiner’s note: in what follows, references are drawn to Kishiyama unless otherwise mentioned.
 Regarding claim 76, it is noted that while disclosing receiving information about multiple beams from a base station, Kishiyama does not specifically teach about multiple beams in different time-domain resources. It, however, had been known in the art at the time of instant application as shown by Seol as follows;

It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Kishiyama's features by using the features of Seol in order to maintain and improve spectral efficiency such that “to provide a method and apparatus for grouping control channels considering best BS transmit/receive beams for an MS in a wireless communication system.” [Seol, Col. 2; lines 54-57].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411